Citation Nr: 0011989	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the RO.

This case was previously before the Board in October 1997, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in March 2000, and the 
veteran's representative submitted additional written 
argument in April.


FINDING OF FACT

The veteran's bilateral defective hearing can be attributed 
to military service.


CONCLUSION OF LAW

The veteran's bilateral defective hearing was incurred as a 
result of active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for defective hearing.  He maintains that his current 
hearing difficulties can be attributed to noise exposure in 
service, and to medications administered for treatment of 
service-connected malaria.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the record shows that the veteran's 
military occupational specialty (MOS) was aircraft mechanic.  
The record also shows that he had malaria in service, and 
that he was treated with quinine.  Medical evidence has been 
received which shows that he has a current bilateral hearing 
disability, see 38 C.F.R. § 3.385 (1999), and the record 
contains a VA examination report, dated in May 1999, which 
indicates that "it is more than likely, given [the 
veteran's] history, that he had a noise-induced component of 
his hearing loss as well as a chemically-induced hearing loss 
from the quinine and aspirin he received during the 
service."  The examining physician stated, "It is hard to 
say 100%, but certainly the history is highly suggestive of 
it and for this reason I believe that his hearing loss is 
service connected . . . ."  Under the circumstances, the 
Board finds that the requirements for a well-grounded claim 
have been satisfied.

The Board further finds that the evidence supports an award 
of service connection.  Although the veteran's service 
records show that he had normal hearing at service 
separation, the testing of his auditory acuity at that time 
was limited to tests involving coin clicks and whispered 
voice; no audiometric testing was performed.  As a result, 
and because the veteran is competent to testify that he 
experienced hearing difficulties during and immediately after 
service, and because his statements in that regard seem 
credible, especially in light of his MOS and repeated in-
service treatment for malaria, the Board is persuaded that he 
likely had a hearing impairment either during or shortly 
after service.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102 (1999).  
Consequently, because the record shows that he has a current 
bilateral hearing disability, because the record contains a 
medical opinion indicating that that disability can be 
attributed to service, and because the opinion is 
uncontradicted by other medical opinion evidence of record, 
the Board finds that the evidence supports an award of 
service connection.  Service connection for defective hearing 
is therefore granted.


ORDER

Service connection for bilateral defective hearing is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

